UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Kelly Bowers Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP 1treet, N.W. Washington, D.C. 20005 (Name and addresses of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS. DAILY INCOME FUND Portfolio of Investments March 31, 2010 (Unaudited) Interest Maturity Face Rate Date Amount Value CORPORATE NOTES (32.6% of portfolio) American Honda Finance Corp. (a) 0.35 % 05/14/10 $ $ Bank of America Corp. 05/12/10 Bank of America Corp. 06/15/10 Bank of America Corp. 08/04/10 Citigroup Funding Inc. 05/07/10 Citigroup Funding Inc. 05/12/10 Citigroup Funding Inc. 05/18/10 ConocoPhillips 05/25/10 Deere & Co. 04/07/10 Deere & Co. 05/15/10 E.I. du Pont de Nemours & Co. 04/30/10 Hewlett-Packard Co. 06/15/10 HSBC Finance Corp. 04/15/10 HSBC Finance Corp. 05/10/10 HSBC Finance Corp. 07/15/10 Toyota Motor Credit Corp. 06/16/10 Wal-Mart Stores, Inc. 07/01/10 Wal-Mart Stores, Inc. 08/15/10 Wells Fargo & Co. 06/01/10 Wells Fargo & Co. 06/18/10 Total Corporate Notes (Cost $60,755,605) COMMERCIAL PAPER (54.8% of portfolio) American Honda Finance Corp. 04/16/10 American Honda Finance Corp. 05/04/10 American Honda Finance Corp. 05/17/10 AT&T, Inc. (a) 04/26/10 Chevron Funding Corp. 04/20/10 Citigroup Funding Inc. 05/13/10 Coca-Cola Co. (a) 04/21/10 Coca-Cola Co. (a) 05/19/10 Coca-Cola Co. (a) 06/01/10 Coca-Cola Co. (a) 06/17/10 ConocoPhillips Qatar Funding Ltd. (a) 04/08/10 ConocoPhillips Qatar Funding Ltd. (a) 05/14/10 Florida Power & Light Company 04/12/10 Hewlett-Packard Co. (a) 04/27/10 Hewlett-Packard Co. (a) 04/28/10 Hewlett-Packard Co. (a) 04/29/10 Deere & Co. (a) 04/07/10 Deere & Co. (a) 04/16/10 L'Oreal SA (a) 04/07/10 L'Oreal SA (a) 06/11/10 L'Oreal SA (a) 06/11/10 MetLife Funding Inc. 04/19/10 MetLife Funding Inc. 04/22/10 Nestle Capital Corp. (a) 04/12/10 Nestle Capital Corp. (a) 05/25/10 Nestle Capital Corp. (a) 06/08/10 Oracle Corp. (a) 04/13/10 Oracle Corp. (a) 04/14/10 Oracle Corp. (a) 04/15/10 PACCAR Financial 04/22/10 PACCAR Financial 05/04/10 PACCAR Financial 05/10/10 PACCAR Financial 05/13/10 PACCAR Financial 05/13/10 Proctor & Gamble Co. (a) 04/14/10 DAILY INCOME FUND Portfolio of Investments (continued) March 31, 2010 (Unaudited) Interest Maturity Face Rate Date Amount Value COMMERCIAL PAPER - continued Proctor & Gamble Co. (a) % 05/03/10 $ $ Southern Company (a) 04/22/10 Total S.A. (a) 04/08/10 Total S.A. (a) 06/04/10 Total S.A. (a) 06/04/10 Toyota Motor Credit Corp. 04/05/10 Toyota Motor Credit Corp. 04/19/10 Total Commercial Paper (Cost $102,080,658) U.S. GOVERNMENT AGENCY OBLIGATIONS (7.9% of portfolio) Federal Home Loan Mortgage Corp. 04/06/10 U.S. Treasury Bill 06/10/10 U.S. Treasury Bill 06/10/10 U.S. Treasury Bill 08/26/10 Total U.S. Government Agency Obligations (Cost $14,740,240) CERTIFICATES OF DEPOSIT (0.1% of portfolio) MidFirst Bank 04/08/10 Total Certificates of Deposit (Cost $245,000) Shares MONEY MARKET ACCOUNTS (4.6% of portfolio) SSgA Prime Money Market Fund (b) SSgA Money Market Fund (b) Total Money Market Accounts (Cost $8,633,811) TOTAL INVESTMENTS IN SECURITIES (Cost $186,455,314) - 100% $ (a) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration only to qualified institutional buyers.The security has been determined to be liquid under criteria established by the Fund's Board of Directors. Total of such securities at period-end amounts to $72,734,858 and represents 39.0% of total investments. (b) 7-day yield at March 31, 2010. At March 31, 2010, the cost of investment securities for tax purposes was $186,455,314.There were no unrealized gains or losses. The Fund adopted Financial Accounting Standards Board’s Accounting Standards Codification (“ASC”), Fair Value Measurements and Disclosures (“ASC 820”), (formerly known as FAS 157), effective January 1, 2008. In accordance with ASC 820, fair value is defined as the price that the fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. ASC 820 established a three-tier hierarchy, which maximizes the use of observable market data and minimizes the use of unobservable inputs to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. The three-tier hierarchy of inputs is summarized below: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2010: Category Level 1 Level 2 Level 3 Total Commercial Paper $
